Citation Nr: 1013899	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a vasectomy claimed as due to Department of 
Veterans Affairs (VA) surgery and treatment in November 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1986 to October 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Chicago, Illinois VA Regional 
Office (RO).  In September 2009, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.


FINDING OF FACT

The Veteran is shown to have additional disability from 
postoperative complications of a November 2005 vasectomy and 
follow-up treatment by VA; the proximate cause of the 
disability was an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 are met for additional disability 
resulting from a November 2005 vasectomy and follow-up by VA.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on this matter.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was a 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the beginning of medical or surgical treatment to the 
veteran's physical condition after such care has ceased.  
38 C.F.R. § 3.361(b).  To establish actual causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d).

When evaluating the evidence of record, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The record shows that the Veteran underwent a vasectomy at a 
VA facility on November 1, 2005.  He was discharged home that 
same afternoon after it was determined he was alert and 
without pain or bleeding.  On November 2, 2005, the 
genitourinary clinic contacted the Veteran by phone to 
follow-up; he reported he was doing well and not bleeding.  
On November 6, 2005, he visited the emergency room with 
complaints of severe pain to the left side of his testicle 
and groin that also radiated to his left lower quadrant.  An 
addendum note from later that afternoon states the Veteran's 
name was called three times; however, he did not answer.  On 
November 8, 2005, the genitourinary clinic contacted the 
Veteran by phone.  He complained of scrotal swelling and 
discomfort with no recent bowel movement, but reported 
improvement in the swelling and pain.  The Veteran was given 
instructions on how to help heal/reduce his pain.  

On November 12, 2005, the Veteran visited the emergency 
department again.  He complained of pain and swelling in the 
scrotum and left groin area, and reported minimal relief with 
extra strength Tylenol.  "Hemorrhage [status-post] vasectomy 
that is slow to heal" was assessed, and the Veteran was 
referred to urology for further evaluation.  On urologic 
evaluation, scrotal swelling status-post vasectomy was 
assessed.  The physician noted that there appeared to be 
scrotal hematoma and encouraged the Veteran to continue using 
his scrotal support at all times, noting that it could take 
time for the swelling to improve.  She also encouraged him to 
continue with his medications and bowel regime to reduce 
straining, and instructed that he return to the clinic for 
monitoring later that week.

On November 16, 2005, the Veteran returned to the 
genitourinary clinic for follow-up of his scrotal hematuria.  
He reported worsening symptoms; although he did not have 
fevers or chills, he had an elevated white blood cell count 
and erythema and edema in the scrotum area.  It was 
recommended that the Veteran be admitted for intravenous 
antibiotics, a scrotal ultrasound, and for likely surgical 
decompression of the hematoma.  In a November 17, 2005 note, 
the attending physician stated, "[The Veteran] came to our 
clinic yesterday with scrotal swelling not healing well, no 
fever, but high [white blood cell count] and continuous 
scrotal swelling and tenderness.  It was decided that he 
needed to be admitted for possible infection, and maybe even 
future surgical drainage.  We tried to get him admitted and 
there were no beds.  [The Veteran] was very impatient so we 
sent him to the [emergency department] for maybe preferential 
admission to our service, but still there were no beds for 
admission and [he] became very impatient and he left angry on 
[oral] antibiotics, with the plan to get a stat scrotal 
[ultrasound] this [morning], which was done and read as most 
likely a hematoma and hydrocele, not infection (verbal 
report)."  In a November 17, 2005 addendum note from the 
resident physician, it was noted that hospital admission had 
been discussed with the Veteran the day before; however, 
there were no beds and an ultrasound could not be performed 
until the morning of November 17, 2005.  The possibility of 
the Veteran being admitted to the emergency room for future 
evaluation of his white blood cell count had also been 
discussed; however, he indicated that he preferred to not 
wait and go home, and to return in the morning for the 
scrotal ultrasound.  The Veteran was given instructions to 
return to the emergency room for evaluation if he experienced 
fever, chills, or worsening erythema; the resident noted that 
the Veteran seemed "very compliant" and "amenable" to this 
plan.

Additional VA records from November 17, 2005, show that as 
there continued to be no beds available at any of the VA 
facilities in the Chicago metropolitan area, the Veteran was 
admitted to Loyola University Medical Center (LUMC) on the 
attending's service later that evening.  Records from LUMC 
show that the Veteran underwent a left hemiscrotal 
exploration with incision and drainage on November 18, 2005.  
Left scrotal pyocele was diagnosed, and he was discharged 
home the next day.  Follow-ups at the VA medical center on 
November 23, 2005 and December 14, 2005, were unremarkable.  

On October 2006 VA examination, bilateral vasectomy, 
postoperative pyocele; disposed exploration advantage of pus 
from the pyocele, wound healed well; scrotal pain, and pain 
during sexual activity were diagnosed.  The examiner opined 
that it was "at least as likely as not" that the scrotal 
pyocele was caused by the VA surgical treatment.  He then 
added that the "pyocele was permanently made worse because 
of delay in surgical treatment of the pyocele as a result of 
the veteran left the Emergency Room once, angry because of 
prolonged waiting period.  The additional disability was the 
result of an event that could not have been foreseen or 
anticipated by a competent and prudent healthcare provider 
trained examiner."

As was noted above, the elements of a successful claim under 
38 U.S.C.A. § 1151 are (generally):  (1) VA treatment, 
surgery, hospitalization and resulting additional disability 
and (2) evidence that the additional disability was caused by 
fault on the part of VA providers, or was an unforeseeable 
consequence of the treatment.  The additional disability must 
also not have been the result of the Veteran's willful 
misconduct.  Here, the October 2006 VA examiner has opined 
that the Veteran has additional disability that was an 
unforeseeable consequence of VA treatment.  He has also 
opined that the additional disability was due to the 
Veteran's fault.  However, the matter of whether the Veteran 
engaged in willful misconduct is a legal question and not a 
medical question.

At the September 2009 Travel Board hearing, the Veteran 
testified that during his November 6, 2006, visit to the 
emergency room he waited for approximately three hours before 
leaving.  During the 3-hour wait, neither he nor his sister 
who accompanied him to the emergency room ever heard his name 
being called.  He explained that he left because the pain 
from the swelling in his scrotal area prevented him from 
sitting or standing for long periods of time, and after 
having waited in the emergency room for several hours he 
could no longer endure the pain and wanted to go home to lie 
down.  The Board finds no reason to question this testimony.  
Significantly, the VA examiner opined that the additional 
disability caused by the delay in surgical treatment of the 
pyocele was the result of the Veteran leaving the emergency 
room; however, the Board notes that the Veteran was seen 
subsequently by urology on November 12, 2005, and surgical 
intervention was neither recommended nor discussed at that 
time.  The possibility of needing surgical intervention was 
not raised until the Veteran's follow-up visit on November 
16, 2005, at which time there were no beds to accommodate his 
admission to the VA facility.  Although the attending 
physician subsequently described the Veteran as having left 
the VA facility "impatient" and "angry," the resident 
physician described him as "very compliant."  Whatever the 
Veteran's state of mind might have been on November 16, 2005, 
the evidence squarely reflects that there no beds available 
on that day, and that the scrotal ultrasound could not be 
completed until the next day.  Therefore, the Board finds 
that the Veteran was not at fault for leaving on November 16, 
2005 and returning for his scrotal ultrasound on November 17, 
2005.  Notably, it was only after the results from the 
scrotal ultrasound were released that his physicians 
determined surgical intervention was indicated.  

As the October 2006 examiner has opined that the additional 
disability was the result of VA treatment and was an 
unforeseeable consequence, and as willful misconduct on the 
part of the Veteran is not shown, the Board finds that all 
the requirements for substantiating a claim under 38 U.S.C.A. 
§ 1151 are met.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from a November 2005 
vasectomy and follow-up care by VA is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


